NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 09-1361
                                      ___________

                                   YAN FENG PAN,
                                             Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                               Respondent

                      ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A88-376-012)
                     Immigration Judge: Honorable Henry S. Dogin
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 1, 2010
           Before: SLOVITER, JORDAN and GREENBERG, Circuit Judges

                              (Opinion filed:April 2, 2010 )
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Petitioner Yan Feng Pan is a native and citizen of the People’s Republic of China

who petitions for review of the Board of Immigration Appeals’s (“BIA”) final order of

removal. For the following reasons, we will deny the petition for review.
                                              I.

       Pan entered the United States in April 2000. She married a Chinese citizen in

September 2002 and thereafter gave birth to two sons. The Department of Homeland

Security (“DHS”) issued a Notice to Appear in October 2007, alleging that, at the time of

her entry into the United States, Pan did not possess a valid entry document. Pan

conceded that she was removable, but filed an application for political asylum and related

relief claiming that she feared that she would be sterilized for violating the family

planning policy if she returned to China.

       At Pan’s removal proceeding, the Immigration Judge (“IJ”) denied Pan’s requests

for relief, referencing In re J-W-S-, 24 I. & N. Dec. 185 (BIA 2007), which held it was

not objectively reasonable for a petitioner to fear forced sterilization if removed to China

after having two children in the United States. The IJ acknowledged that in addition to

the information that was submitted in J-W-S-, Pan had introduced several other

documents, including affidavits from family members and friends who live in China and

had been forcibly sterilized for violating the family planning policy. The record in Pan’s

case also included, among other things, the 2007 United States Department of State

Country Report for China and an April 2007 report (“Liu Report”) by Susanna Liu, a

USCIS investigator for the Guangzhou, China sub-office. The Liu Report was created in

response to numerous requests from DHS offices seeking information regarding the

scenario presented by Pan’s claim and condenses and evaluates numerous statements



                                              2
from the Fujian Province Population and Family Planning Commission (“the

Commission”). Although the Liu Report contains language indicating that foreign-born

children may be counted against parents for purposes of family planning compliance,

neither it nor the 2007 Country Report stated that sterilization would be the sanction for

violating the family planning policy. Accordingly, the IJ found that the evidence

submitted by Pan did not undermine J-W-S- and that Pan failed to demonstrate her

eligibility for relief.

        The BIA dismissed Pan’s appeal. It agreed that the evidence was insufficient to

demonstrate that a reasonable possibility existed that Pan would be persecuted upon her

return to China, stating that, “[n]otwithstanding the respondent’s testimony and extensive

evidence in support of her claims, we affirm the . . . finding that [she] has not met her

burden of proof.” Citing to J-W-S-, the 2007 Country Report, and the Liu Report, the

BIA also explained that the “evidence from the Department of State points to a decline in

the enforcement . . . of the family planning policy or sterilization, and does not indicate

that there is a pattern or practice of sterilizing individuals who return to China after

having children in the United States.”

        Through counsel, Pan now petitions for review of the BIA’s final order of

removal.

                                              II

        We have jurisdiction to review the BIA’s final order of removal under 8 U.S.C. §



                                               3
1252(a). The BIA’s decision is reviewed under the substantial evidence standard and will

be upheld “unless the evidence not only supports a contrary conclusion, but compels it.”

Zubeda v. Ashcroft, 333 F.3d 463, 471 (3d Cir. 2003) (internal citation omitted).

       Pan claims that she has a well-founded fear of being sterilized for having two

children in the United States in violation of China’s family planning policy. See 8 U.S.C.

§ 1101(a)(42) (providing that forced sterilization constitutes persecution on account of

political opinion). She argues that the IJ and BIA improperly relied on J-W-S- to deny

her claim without considering the specific background evidence that she provided. See

Zheng v. Attorney Gen., 549 F.3d 260 (3d Cir. 2008) (vacating the BIA’s denial of a

motion to reopen because it relied on J-W-S- without indicating that it considered

evidence submitted by the petitioner). This is not, however, a situation where the BIA

ignored evidence. Rather, the BIA’s decision indicates that it considered the evidence

before it but nevertheless agreed with the IJ that Pan failed to meet her burden of proof.

We do not find error in the lack of any express discussion of certain documents.

Although the BIA must consider the evidence presented to it, it need not parse or write an

exegesis on each piece of evidence submitted. See Abdulai v. Ashcroft, 239 F.3d 542,

549-50 (3d Cir. 2001); Sevoian v. Ashcroft, 290 F.3d 166, 178 (3d Cir. 2002). In sum,

because there is no basis for the argument that the BIA failed to consider the evidence in

the record, and because the evidence submitted does not contradict the determination that

sterilization is unlikely, we are not compelled to overturn the BIA’s decision. See Yu v.



                                             4
Attorney Gen., 513 F.3d 346, 349 (3d Cir. 2008).

      Finally, because the threshold for asylum is lower than those for withholding of

removal and relief under the CAT, Pan cannot successfully challenge the dismissal of

those claims. See id.

      For the foregoing reasons, we deny Pan’s petition for review.




                                           5